 Case 2:19-cv-04980-AB-SK Document 205 Filed 10/02/20 Page 1 of 2 Page ID #:3154




 1   Douglas G. Muehlhauser (SBN 179495)
     doug.muehlhauser@knobbe.com
 2   Payson LeMeilleur (SBN 205690)
     payson.lemeilleur@knobbe.com
 3   Mark Lezama (SBN 253479)
     mark.lezama@knobbe.com
 4   Justin J. Gillett (SBN 298150)
     justin.gillett@knobbe.com
 5   KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
 6   Irvine, CA 92614
     Telephone: 949-760-0404
 7   Facsimile: 949-760-9502
 8   Joseph L. Clasen (admitted pro hac vice)
     jclasen@rc.com
 9   Ian T. Clarke-Fisher (admitted pro hac vice)
     iclarke-fisher@rc.com
10   ROBINSON & COLE LLP
     666 Third Avenue, Twentieth Floor
11   New York, NY 10017
     Telephone: 212-451-2910
12   Facsimile: 212-451-2999
13   Attorneys for Plaintiff
     NOMADIX, INC.
14
15                      IN THE UNITED STATES DISTRICT COURT
16                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
17                                WESTERN DIVISION
18
19    NOMADIX, INC.,                                Case No.
20                                                  CV19-04980 AB (FFMx)
                    Plaintiff,
21                                                  REQUEST FOR SPECIAL
               v.                                   APPOINTMENT TO SERVE
22                                                  PROCESS
23    GUEST-TEK INTERACTIVE                         [FED. R. CIV. P. 4.1(a)]
      ENTERTAINMENT LTD.,
24
                    Defendant.                      Honorable André Birotte Jr.
25
26
27
28
     21226450-v1
 Case 2:19-cv-04980-AB-SK Document 205 Filed 10/02/20 Page 2 of 2 Page ID #:3155




 1              Plaintiff in the above-captioned action hereby requests that All-N-One Legal
 2   Support, a registered California process server whose business address is 1541
 3   Wilshire Boulevard, Suite 405, Los Angeles, California 90017 (“Process Service”),
 4   be specially appointed to serve any Writs of Execution in this action. Plaintiff
 5   represents that:
 6              1.    The process servers used by the Process Service are competent and not
 7   less than eighteen (18) years of age.
 8              2.    Neither the Process Service nor its process servers are parties to this
 9   action. Neither the Process Service nor its process servers will be parties to this
10   action.
11              3.    The process server(s) that will be used by the Process Service to
12   effectuate service in this action is/are California process server(s) duly registered in
13   the county in which the Writ of Execution will be served.
14              4.    Granting this request will effect substantial savings in time and travel
15   fees of the United States Marshal, who shall remain the levying officer pursuant to
16   Local Rules 64-2 and 64-3 and California Code of Civil Procedures § 699.080.
17              5.    A proposed order is attached hereto as “Exhibit A”.
18                                     Respectfully submitted,
19                                     ROBINSON & COLE LLP
20
21   Dated: October 2, 2020
                                       Joseph L. Clasen
22                                     Ian T. Clarke-Fisher
23                                     KNOBBE, MARTENS, OLSON & BEAR, LLP
                                       Douglas G. Muehlhauser
24                                     Payson LeMeilleur
                                       Mark Lezama
25                                     Justin J. Gillett
26                                     Attorneys for Plaintiff
                                       NOMADIX, INC.
27   33628584

28
                                                 -2-
